Citation Nr: 1760785	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  15-10 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a service connection for an acquired psychiatric disorder.  

2.  Entitlement to service connection for an acquired psychiatric disorder or psychosis, solely for the purpose of treatment.  


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

T. Griffin, Counsel




INTRODUCTION

The Veteran had active service from March 1997 to February 1998. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2014 decision of the San Juan, Commonwealth of Puerto Rico, Regional Office.  

Based on a sympathetic assessment of the evidence of record and the relevant laws and regulations, the Board has recharacterized the claim to reopen a service connection claim for a nervous disorder, depression, and anxiety.  The claim has been recharacterized as a claim to reopen a service connection claim for an acquired psychiatric disorder to reflect most accurately the scope of benefits sought by the Veteran.  See DiLisio v. Shinseki, 25 Vet. App. 45, 53-56 (2009), Clemons v. Shinseki, 23 Vet. App. 1 (2009); see also Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of whether new and material evidence has been received to reopen a service connection claim for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

On January 5, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his attorney-representative, that a withdrawal of the appeal seeking entitlement to service connection for an acquired psychiatric disorder or psychosis, solely for the purpose of treatment, was requested.

CONCLUSION OF LAW

The criteria for withdrawal of the appeal seeking entitlement to service connection for an acquired psychiatric disorder or psychosis, solely for the purpose of treatment, have been met.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2015); 38 C.F.R. § 20.204 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.

In a January 2016 statement made by his attorney on his behalf, the Veteran expressed a desire to withdraw the appeal of the claim entitlement to service connection for an acquired psychiatric disorder or psychosis, solely for the purpose of treatment.  See Atty. Stmt., Jan 4, 2016, p.1.  As the request is in writing, made, and signed, by his duly appointed attorney, the requirements to withdraw the claim have been met.  Therefore, there remains no allegation of error of fact or law for appellate consideration and the Board lacks jurisdiction to review the appeal.  Dismissal of the appeal seeking entitlement to service connection for an acquired psychiatric disorder or psychosis, solely for the purpose of treatment, is warranted


ORDER

The appeal seeking entitlement to service connection for an acquired psychiatric disorder or psychosis, solely for the purpose of treatment, is dismissed.  


REMAND

The claim for an acquired psychiatric disorder was originally denied in January 1999 and, after receiving relevant service personnel records, again denied on the on merits in March 1999.  See 38 C.F.R. § 3.156(c).  The Board notes that the March 1999 rating action characterized the new evidence as service treatment records but upon close review, it is apparent that the records are more accurately characterized as service personnel records.  

A December 1998 VA Formal Finding of Unavailability reports that no response was received to the request for the Veteran's service treatment records; however, a July 1999 memorandum from the National Personnel Records Center (NPRC) indicates that the request was most properly made via the Personnel Information Exchange System (PIES).  The record does not reflect any efforts to request the Veteran's service treatment records from the identified government source.  

Given there may be outstanding and relevant service treatment records that existed at the time of the prior adjudication of the claim on the merits, the Board it would be premature to adjudicate the merits of the claim at this juncture and it must be remand to permit VA to make appropriate efforts to obtain these records.  See 38 U.S.C. § 5103A; 38 C.F.R. §§ 3.156(c), 3.159(c).  

Generally, when remanding a new and material claim, the Board refrains from directing any additional development efforts.  Here, however, in the interest of fairness to the Veteran and efficient usage of VA resources, the Board will direct additional development.  The Board may properly direct efforts of this nature because, as observed in Smith v. Shinseki, 647 F.3d. 1380 (Fed. Cir. 2011), no law or regulation precludes additional assistance in the development of a claim when it is deemed appropriate.  See 38 U.S.C.A. § 5103A(g); see also Savage v. Shinseki, 24 Vet. App. 259, 268-71 (2011). 

The Veteran has submitted a Social Security Administration (SSA) disability award letter; however, appropriate efforts to obtain these likely outstanding records have not been undertaken.  The record suggests the Veteran receives regular psychiatric, treatment, the claims folder does not document sufficient attempts to obtain relevant and reasonably identified private treatment records generated February 2014.  Additionally, efforts to determine if the Veteran has received any relevant treatment from a VA facility.  On remand, attempts to obtain these records must be undertaken.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). 

While not obligated to provide an examination at this juncture, the Board deems it appropriate to supplement the medical evidence of record with another appropriate VA examination to provide a basis to make a fully informed evaluation of the Veteran's claim.  Thus, the Veteran must be provided appropriate VA examinations on remand.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran to identify all sources of private psychiatric treatment, hospitalization or evaluation, since February 2014 to the present.  Then, undertake all necessary efforts to obtain any identified private treatment records.  In addition, request the Veteran identify all sources of VA psychiatric treatment.  If the Veteran identifies any VA facility(ies) then obtain all identified outstanding VA psychiatric treatment or hospitalization records.  Any negative response(s) must be in writing and associated with the claims folder.  All efforts to obtain these records should be documented. 

2.  Request the Veteran's service treatment records, including but not limited to any psychiatric treatment records, through PIES, other appropriate database, or from any an appropriate government repository.  All efforts to obtain the records should be documented, and a negative response should be requested if no records are available.

3.  Undertake appropriate efforts to obtain from the Social Security Administration (SSA) the records pertinent to the Veteran's claim for SSA disability benefits, to include medical records and disability determinations.  All efforts to obtain the records should be documented, and a negative response should be requested if no records are available. 

4.  After receipt of all additional records, schedule the Veteran for an appropriate VA psychiatric examination.  The claims file, as well as a complete copy of this remand, must be reviewed in conjunction with this examination.  

The examiner must respond to the following:

The examiner is to diagnose all acquired psychiatric pathology present, if any.  

As to each diagnosed condition, the examiner is to provide an opinion as to whether it is at least as likely as not that the condition:

(A) is related to or the result of the Veteran's active service.

(B) initially manifested during active service, or within one year of separation from service. 

The provided examination report must reflect consideration of the medical and lay evidence of record and set forth a complete rationale for all findings and conclusions.  All indicated tests or studies must be completed.  The examiner must describe all findings in detail.

5.  After completing the above and ensuring the VA examination is adequate, complete any other development as may be indicated by any response received because of the actions taken in the preceding paragraphs and ensure all documents are translated into English, if supplied in Spanish.  

6.  Then, the Veteran's claim must be readjudicated, based on the entirety of the evidence of record.  If the claim remains denied, the Veteran should be issued a Supplemental Statement of the Case, and the appeal returned for appellate review.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


